Citation Nr: 9906337	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  94-39 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from July 1968 to October 
1971.

This appeal is from the November 1993 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied service connection for 
PTSD.  The Board of Veterans' Appeals (Board) remanded the 
case in June 1997, and the case is back before the Board to 
complete appellate review.


FINDINGS OF FACT

1.  The appellant did not engage in and is not a veteran of 
combat with the enemy.

2.  The appellant does not have post-traumatic stress 
disorder as a result of psychic trauma sustained in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records from July 1968 to September 1971, 
including medical history and examination reports on entrance 
and separation, are negative for any psychiatric complaints, 
treatment, or diagnosis.

Service personnel records (DA 20) reveal the appellant 
followed basic training with training as a medical corpsman 
and basic airborne training.  He served in Vietnam from May 
20, 1969, to April 23, 1970, according to his Report of 
Transfer or Discharge (DD 214).   Effective May 23, 1969, to 
October 25, 1969, his principal duty was company aidman, 
assigned to Headquarters and Headquarters Company (HHC), 
503rd Infantry (Inf), 173rd Airborne (Abn) Brigade (Bde).  
Effective October 25, 1969, the appellant was casual 
(unassigned) enroute to the 25th Inf Division (Div).  
Effective November 9, 1969, his principal duty was 
radiotelephone operator (RTO), assigned to HHC, 1st Battalion 
(Bn), 27th Inf, 25th Inf Div.  Effective February 20, 1970, 
his principal duty was Medical Specialist (Med Spec), 
assigned to the 12th Evacuation (Evac) Hospital (Hosp).  
Effective April 19, 1970, he was casual, enroute to the 
United States, where he served the remainder of his active 
service as an ambulance driver, a company aidman, a 
radiotelephone operator, a rifleman, and from July 28, 1971, 
until separation a confinee in a post stockade.  A record of 
court-martial conviction shows in April 1971, the appellant 
was charged and convicted of being absent without leave, 
failure to obey a lawful command (two specifications), escape 
from lawful custody, assault of a captain, and breaking 
restriction.  He received a general discharge in October 
1971.

The appellant's DA 20 and DD 214 indicate he received the 
following decorations, medals, badges, commendations, 
citations, or campaign ribbons: National Defense Service 
Medal, Parachute Badge, Vietnam Service Medal, Republic of 
Vietnam Campaign Medal with Device 1960, Tet 1969 
Counteroffensive, two Overseas Bars, Vietnam Summer-Fall 
1969, and Vietnam Winter-Spring 1970.  He participated in the 
Tet 1969 Counteroffensive, Vietnam Summer-Fall 1969, and 
Vietnam Winter-Spring 1970 campaigns.

VA outpatient treatment records begin in January 1993, when 
the appellant sought treatment for drug abuse.  He gave a 
history of starting use of drugs and alcohol while in 
Vietnam.  He reported no previous hospitalization for drug, 
alcohol, or psychiatric reasons.  In July 1993, he told a VA 
social worker he started at age 19 to forget the killing in 
Vietnam.  Later in July 1993, he told another VA practitioner 
in July 1993 that he started drinking at age 17, and started 
drugs at age 20 while in Vietnam.  He reported a period of 
probation after service for indecent exposure and three and a 
half years in federal prison for a food stamp violation.  The 
interviewer noted depression and a prior diagnosis of PTSD.  
He had a VA hospitalization in September and October 1993 to 
obtain treatment for cocaine addiction.

The appellant had a VA psychology examination with 
psychological testing on November 1, 1993.  Historically, he 
reported a good childhood with his natural parents, without 
any developmental traumas or legal problems.  He enlisted in 
the army at age 19, immediately after completing high school.  
He completed basic training, Advanced Individual Training 
(AIT), and jump school, and was sent to Vietnam in May 1969.  
He stated he served a single tour in Vietnam.  He reported 
the served as a medic in Vietnam, stationed in part around An 
Khe, Landing Zone (LZ) English, and Cu Chi.  He reported that 
after a quiet first month he experienced his first combat 
situation and thereafter was regularly in heavy combat 
situations until the final two or three months of his tour, 
at which time he was assigned to a hospital in Cu Chi.

The appellant said he witnessed, experienced, and 
participated in heavy combat for the bulk of his tour, 
including frequent search and destroy missions on which he 
served as a medic and carried and frequently fired a weapon.  
He described witnessing in July 1969, from a distance of 50 
feet, a three or four year old child used as a booby trap: 
she was laden with explosives and when she approached to ask 
for food, detonated, killing herself and several GIs.  In 
October 1969, he set up in night camp outside of LZ English 
firebase.  As he and his soldiers lay down to sleep, there 
was a sudden attack against their base camp and an adjacent 
Vietnamese base camp.  There were multiple casualties.  The 
appellant ran around ducking bullets and he observed many 
terrible wounds; he served as medic for many severely injured 
South Vietnamese.  On a search-and-destroy mission in October 
1969, he and his unit went through a village and chased a 
number of enemy and civilians up a hill.  His unit called in 
air support, which dropped napalm on both the civilians and 
the enemy soldiers, burning them to death.  The appellant 
witnessed this from a close distance, and found extremely 
distressing both the violence of the deaths, and the death of 
women and children.  During the last several months of his 
tour, he was removed from personal danger while assigned to a 
hospital in Cu Chi, but he worked as a medic with many GIs 
who were gravely or fatally wounded in combat.

The examiner reported the following subjective findings: The 
appellant described a spectrum of symptoms characteristic of 
PTSD, which reportedly began during his tour in Vietnam and 
had continued to the present.  He described dysthymic 
symptoms and depressive symptoms, severe sleep disturbance, 
irritability and angry outbursts, difficulty with 
concentration, hypervigilance, recent obsessive checking of 
windows and doors, exaggerated startle response, 
physiological reactivity to events that remind him of 
Vietnam, deliberate efforts to avoid thoughts and feelings 
associated with his military service, and avoidance of 
activities and situations that aroused recollections of the 
event.  He described withdrawal from others, emotional 
numbing, and irritability and difficulty relating to and 
getting along with others.  He also described depressive 
symptoms.

The appellant took multiple psychological tests.  The 
Mississippi Scale for Combat Personnel was consistent with 
the diagnosis of PTSD, and indicated heavy combat exposure.  
Other tests indicated average intelligence; moderate current 
depression; moderate to severe anxiety, chronically and 
currently; moderate to severe levels of anger, chronically 
and [word missing].  The Minnesota Multiphasic Personality 
Inventory-II (MMPI-II) yielded a validity scale configuration 
suggesting the appellant readily endorsed severe 
symptomatology while minimizing any personal resources and 
feelings of adequacy.  Diagnoses included PTSD, chronic, 
moderate to severe; dysthymia, probably secondary type; 
cannabis dependence by history, in remission; and cocaine 
dependence, in remission.

The appellant had a VA psychiatric examination November 2, 
1993.  He reported he served two tours in Vietnam as an 
infantryman.  He said he was never wounded, but saw much 
combat and went on many patrols.  The most traumatic events 
were losing many friends through mortar attacks and ambush 
fire.  He related seeing a Vietnamese girl to whom explosives 
had been strapped blown up by the Viet Cong while she was in 
the midst of a group of American soldiers.  He reported 
having nightmares of that incident.  Subjectively, he 
reported difficulty sleeping at night, four or five 
flashbacks a week in which he thought he was back in the 
jungle in combat, hypervigilance, exaggerated startle 
response to loud noises, and quick temper.  Objectively, he 
was alert and oriented to time, place, and person.  His 
concentration was mild to moderately distractible.  His mood 
was depressed, and his affect was blunted.  He denied 
suicidal or homicidal ideation, hallucinations, or delusions.  
His intelligence was average.  His recent recall was 
impaired.  Remote memory seemed intact.  Insight and judgment 
seemed intact.  The diagnoses were PTSD, moderate; cocaine 
dependence, in remission for three months; and marijuana 
dependence, in remission since 1984.

In January 1994, the appellant sought VA substance abuse 
treatment, stating he was sober, but that he drank over the 
holidays; the stated amount and frequency changed during the 
interview.  In February 1994, he reported witnessing a murder 
the previous night, which stirred up Vietnam memories, 
especially with two friends he named.  A VA PTSD staff 
meeting in January 1994 opined the appellant had symptoms 
consistent with PTSD, chronic, severe, and with major 
depression, severe, without psychotic symptoms.

The appellant underwent VA psychological assessment in 
January 1994.  Regarding his military service, he reported 
that after basic training and training as a medic, he was 
trained as a member of a Special Forces Team.  He was 
assigned to the 173rd Airborne out of An Khe, then Bong Song, 
and finally Cu Chi.  He was reassigned to the 25th Infantry 
Division.  He reported that upon return to the United States 
he was assigned to training ROTC members at Fort Bragg, where 
he got into some trouble for making combat training too 
realistic.  He stated that while in Vietnam he was exposed to 
the full range of combat horrors.  He described his post-
service and current psychiatric symptoms.  His score on the 
Mississippi Combat Exposure Scale showed quite heavy combat, 
even compared to other war zone participants.  Validity 
indices showed he was quite candid about his distress without 
exaggerating.  The examiner felt the appellant clearly had 
more than enough symptoms to meet the criteria for PTSD in 
each of the symptom clusters.  The diagnoses included PTSD.

In April 1994, the appellant sought follow-up VA inpatient 
treatment, apparently for substance abuse purportedly on 
referral by a VA doctor.  The reporting clinician noted the 
appellant's chart showed a diagnosis of PTSD, but commented 
that he had presented with manipulative and drug-seeking 
behavior throughout his treatment follow-up.  On discussing 
his prior and requested course of care, the clinician noted 
so many inconsistencies in the appellant's report that the 
clinic deferred action pending a team conference.

In a May 1994 statement, the appellant reported he was a 
combat medic in Vietnam, assigned to the 173rd Airborne 
Brigade.  He stated he came under fire quite a few times.  
His primary duty was to care for the wounded in his unit; the 
first time made him sick, but he continued to do his job.  
Over time, he began to have bad dreams about things he had 
seen and done; he still had trouble sleeping and problems 
with concentration.  He became depressed and sought VA 
treatment.  After performing some tests, personnel at the VA 
hospital suggested he file a claim for PTSD.

In June 1994, A VA Psychology Service four-month review of 
the appellant's PTSD treatment noted his failure to 
participate in any individual or group therapy during that 
period.  In August 1994, the appellant sought treatment for 
increased flashbacks, disturbed sleep, and increased alcohol 
abuse.  Diagnoses noted that month were PTSD, major 
depression, and alcohol dependence.

The appellant testified at a VA hearing in November 1994.  
His representative noted the appellant was heavily medicated, 
which might affect his memory.  The representative reported 
the appellant's service in Vietnam from May 20, 1969, to 
April 23, 1970, listed his awards and decorations, and the 
campaigns during which he was present in Vietnam.  Regarding 
why the appellant did not receive a Combat Infantryman Badge 
or a Combat Medic Badge, he noted his specialty title was 
91A1P, medical corpsman.

The appellant testified that while with the 173rd Airborne 
Brigade he was a combat medic with a line company and went 
out on patrols.  He was not in the rear.  He engaged the 
enemy in fire, went on night patrols, and set up LPs [sic].  
He transferred to the 25th Infantry Division from about 
November 1969 to December 1969, where he was also a combat 
medic and went out on patrols.  He then transferred to the 
12th Evacuation Hospital in Cu Chi.  He treated many wounded 
soldiers at the Evacuation Hospital.  Some died.  He put some 
in bags.  In discussing time spent at Landing Zone (LZ) 
English, the appellant said that part of his problem was that 
he could not remember treating or seeing anyone killed that 
he could identify as being from his unit, i.e., company, 
platoon, hooch-mate, or anything.

The appellant name a close friend in his unit in the 173rd, 
C.G., who he saw get severely wounded about October 1969, but 
who did not die.

The appellant related an incident of September or October 
1969 about a 14-year-old Vietnamese boy he knew who did odd 
jobs around the camp.  The boy tripped a booby trap outside 
the perimeter, blowing his head off.  The appellant attempted 
immediate first aid, but the boy died.  He testified that the 
incident was also known to six individuals in his outfit, who 
he named, who were with him when he tried to fix the boy up.  
He stated he was attempting to obtain locate and statements 
from these individuals.  He said that on patrols he treated 
the wounded; he could not remember names and believed he had 
blocked them out.

The appellant reported about a night in late October 1969, 
just before he transferred to the 25th Infantry, spent just 
outside LZ English.  His unit set up next to a Vietnamese 
camp, and "all hell broke loose," about midnight.  The 
enemy was "in the wire."  Casualties were mainly among the 
Vietnamese in the adjacent camp, who were the main target.  
There were more than 20 killed and at least 40 wounded.  
"We" were still patching up the wounded at dawn.

The appellant reported he carried an M-16 and fired it in the 
course of protecting his casualties, and if he shot at 
someone, he hit him.  He stated that he did not discus the 
Combat Medic Badge with anyone while in Vietnam; he had a job 
to do and he did it.  The appellant said that the incident 
that bothered him the most was the night their base camp got 
hit.  He had never seen so many wounded all at once, and he 
had flashbacks of that.

In March 1996 the U.S. Army and Joint Services Environmental 
Support Group (ESG) (renamed U.S. Armed Serviced Center for 
Research of Unit Records (USASCRUR or the Center) responded 
to VA's request for verification of stressors reported by the 
appellant.  The Center provided unit histories submitted by 
the 2nd Battalion, 503rd Infantry for July 1 to December 31, 
1969.  The histories described combat actions involving unit 
elements, lists of unit locations, and verified that unit 
elements operated with Vietnamese military forces.  Award and 
casualty lists were included.  The Center noted that C.G. was 
not listed among the named casualties.  The histories made no 
reference to the incident the appellant reported regarding 
the Vietnamese boy.  The Center informed VA that further 
research into casualties required the casualty's full name 
and complete unit designation to the company level.  The 
Center noted the National Archives and Records Administration 
as a source of additional information if provided with a 
three-month time period and the relevant unit designations at 
the company and battalion levels.  Finally, the Center noted 
that given the appellant's assignment as an aidman, it was 
possible that he assisted with casualties, however anecdotal 
incidents, although they may be true, are not researchable.  
Only documented incidents are researchable, and going on 
combat missions, seeing men get wounded, or treating 
casualties in the field are seldom found in the combat 
records.

The histories provided noted that from July 1 to December 31, 
1969, the 2d Battalion, 503rd Infantry participated in one 
major combat operation in the II Corp Tactical area, in the 
vicinity of Bong Son.  There were nine killed in action and 
127 wounded in action; there were 34 non-battle casualties.  
Operations included working closely with Vietnamese units.  
Combat operations summarized on a day to day basis identified 
the participant units to the company and platoon level.  
Headquarters and Headquarters Company was not identified as 
engaged in combat in any incident summary.  On November 11, 
1969, LZ English received 30 to 35 82mm mortar rounds 
resulting in three U.S. killed in action, 16 U.S. wounded in 
action, four Army of the Republic of Vietnam wounded in 
action and one Vietnamese civilian wounded in action.  LZ Two 
Bits received 12 82mm mortar rounds but no damages or 
casualties were reported.

In November 1997, the VA psychologist who performed the 
November 1, 1993, VA psychological examination and testing 
provided an addendum to his report.  He reviewed the prior 
report and the claims folder to respond the RO's request to 
identify the stressor or stressors reported by the appellant 
upon which was predicated the diagnosis of PTSD.  The 
addendum stated that the diagnosis was predicated upon three 
combat-related incidents in which the veteran described in 
detail witnessing violent death and dismemberment during his 
service as a medic in Vietnam in 1969.  The possibly most 
disruptive of these was an enemy attack on LZ English Fire 
Base Camp and an adjacent Vietnamese base camp, said to have 
occurred in approximately October 1969.  The appellant had 
reported that multiple of the enemy attacked the firebase and 
base camp after dark and produced many dead and wounded.  The 
appellant described his confusion, fear of violent death, 
feelings of helplessness and horror during the attack as well 
as after when he was required to treat the multiple 
casualties.  The examiner noted consistent descriptions of 
this incident by the appellant occurred in multiple sources 
within the claims folder, including the transcript of the 
appellant's hearing in November 1994.  The examiner also 
noted the incident of the booby-trapped three-year-old girl, 
and the October 1969 incident in which the appellant and his 
unit called in napalm air strikes on a fleeing group 
comprising enemy combatants and non-combatant women and 
children.  The examiner opined that those incidents were 
implicated in the PTSD symptoms evidenced at the time of the 
November 1993 diagnosis.

In June 1997, the Board remanded this case to the RO to 
request the appellant to provide the name, time, place, and 
unit designations pertaining to any service member who he 
witnessed suffer casualty, and to inform him of his ultimate 
responsibility to provide the information necessary to enable 
VA to assist him to develop his claim.  The Board further 
instructed that upon receipt of that information, to request 
further assistance from ESG to verify the provided 
information, and to request from NARA any Morning Reports for 
times, persons, and units the request of which was made 
feasible by the appellant's response, as ESG had previously 
suggested.  By letter of July 1997, the RO requested 
additional detailed information from the appellant, stating 
the need for that information to enable further development 
of his claim.  The RO also requested the appellant to provide 
statements from witnesses to events, consistent with his 
intent to do so expressed in his hearing testimony.  The RO 
informed the appellant of his ultimate responsibility to 
submit evidence in support of his claim.  The appellant did 
not respond to the RO's letter.

In January 1998 the RO obtained a statement from National 
Personnel Records Center that Morning Reports for the 
appellant's unit of record from May to October 1969 contained 
no entries for the appellant.  His name appeared on a unit 
roster dated October 31, 1969.

In July 1997, the RO requested the Social Security 
Administration to provide any available medical records it 
had on the appellant.  The SSA provided a February 1996 
application for disability compensation without indication of 
the action taken or any medical records.  The attached SSA 
form indicated the material sent was the materials VA had 
requested.

II.  Analysis

In seeking VA disability compensation for PTSD, the appellant 
seeks to establish that current disability results from 
disease or injury (in this case, psychic trauma) incurred in 
wartime service.  38 U.S.C.A. §§ 1110 (West 1991).  Such a 
disability is called "service connected."  38 U.S.C.A. 
§ 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the fact, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1997).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  In 
hearing testimony the appellant identified persons he said 
could corroborate some of his testimony.  VA has requested he 
provide statements from the named parties, and he has not 
responded.  VA has no further duty to inform him of the 
necessity to submit any evidence to complete his application 
for benefits.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  To determine 
whether a claim is well grounded, evidentiary assertions are 
presumed true.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The appellant 
has submitted evidence of the current existence of the 
alleged disability, i.e., a medical diagnosis; he alleges 
facts within his competency to report, i.e., the occurrence 
of events in service; and he has submitted medical opinion 
evidence of a nexus between the alleged events and the 
current diagnosis.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

VA has discharged its duty to assist the appellant to develop 
the facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Board construes the response from SSA, that 
the materials provided were the materials requested by VA, to 
mean no other materials are available.  VA has repeatedly 
requested the appellant to provide verifiable information 
about his alleged stressors.  The appellant has several times 
responded, and VA has executed all known and practicable 
actions to obtain the facts pertinent to this case.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The appellant seeks service connection for post-traumatic 
stress disorder.  PTSD, as defined by the American 
Psychiatric Association, is a diagnosis established when a 
minimum number of diagnostic criteria are demonstrated.  
Diagnostic and Statistical Manual of Mental Disorders 424-29 
(4th ed. 1994) [hereinafter DSM-IV].  The prime criterion, 
called the stressor, is defined as follows:

(A)  The person has been exposed to a 
traumatic event in which both of the 
following were present:
(1)  the person experienced, witnessed, 
or was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others
(2)  the person's response involved 
intense fear, helplessness, or horror.

DSM-IV at 427-28.  The other criteria are symptoms in several 
categories.  Id. at 428-29.  Whereas the appellant initiated 
and obtained adjudication of his claim when the prior edition 
of the American Psychiatric Association manual, DSM-III-R, 
was current, the Board here cites the most recent edition, 
because it incorporates a subjective element in the 
diagnostic criteria not in the prior edition that arguably 
makes it more favorable to the appellant's claim.  Cohen v. 
Brown, 10 Vet. App. 128, 139-42 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Whereas VA has adopted the 
diagnostic nomenclature of the DSM-IV, see 38 C.F.R. § 4.130 
(1998), inclusion and citation of the diagnostic criteria in 
the Board's decision is not reliance on medical texts 
triggering a duty to inform the appellant and await his 
response.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993) 
(Board must notify appellant of intended reliance on medical 
text or treatise obtained by the Board independently).

"Service connection for [PTSD] requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor."  38 C.F.R. § 3.304(f) (1995).  The 
actual occurrence of the precipitating stressor is a question 
of fact.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  If 
the preponderance of the evidence is against finding a 
material element of the claim, the claim will be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Even though the appellant has provided evidence germane to 
each element required to establish service connection for 
PTSD sufficient to well ground the claim, the credibility 
assumed of evidence to well ground a claim is not assumed 
when considering the merits of the claim.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) citing Justus v. Principi, 3 
Vet. App. 510, 313 (1992).

The appellant has a clear diagnosis of PTSD and there is a 
medical opinion of a link between the putative stressors and 
the diagnosis.  Thus, two of three required elements of the 
proof of the claim are established.  38 C.F.R. § 3.304(f) 
(1998).

The remaining material question in this case is the 
occurrence of the stressors, or any of them.  Id.  Where a 
veteran who "engaged in combat with the enemy," 38 U.S.C.A. 
§ 1154(b) (West 1991), alleges he sustained psychic trauma 
during such combat, the rules of evidence pertaining to proof 
of service connection by combat veterans apply.  Id.; 
38 C.F.R. § 3.304(d), (f) (1995); Sheets v. Derwinski, 2 Vet. 
App. 512, 514-16 (1992).  If the claimant is not a veteran of 
combat with the enemy, or if the combat veteran's alleged 
stressor is not alleged to have occur in combat, the special 
rules of evidence for combat veterans are not applicable to 
establish the prime factual predicate for an award of service 
connection for PTSD, i.e., to prove the occurrence of a 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1994).

38 U.S.C.A. § 1154(b) provides as follows:

shall accept as sufficient proof of 
service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service- 
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.

The lay evidence to be considered here comprises the 
appellant's statements.  The rules of evidence that lower the 
burden on a combat veteran to prove the occurrence of a 
stressor may not themselves be used to first establish that 
the claimant is a veteran of combat with the enemy.  The 
establishment of combatant status must be by the usual 
production of supportive evidence.  Zarycki at 100.  The mere 
allegation will not suffice.  "Section 1154(b) does not 
require the acceptance of a veteran's assertion that he was 
engaged in combat with the enemy; it would be tautological to 
conclude that it did."  Cohen, 10 Vet. App. at 146 (citing 
Irby v. Brown, 6 Vet App. 132, 136 (1994)).

The United States Court of Appeals for the Federal Circuit 
has prescribed rules for the application of section 1154(b) 
to evidence in claims of veterans of combat who allege 
disease or injury was incurred while engaged in combat.  
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); see 
also Caluza v. Brown, 7 Vet. App. 498 (scheme for application 
of section 1154(b) to facts).

In this case, the appellant alleges that he was engaged in 
combat, during which events occurred that were traumatic for 
him.  Notably, Collette, 82 F.3d 389, and Caluza, 7 Vet. App. 
498, address the application of section 1154(b) when the 
question whether the claimant is a veteran of combat with the 
enemy is not at issue.  The term "combat" is not defined by 
statute, 38 U.S.C.A. § 1554(b) (West 1991), regulation, 
38 C.F.R. § 3.304(d), (f) (1995), or case law.  See, e.g., 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) (section 
1154(b) applied to allegation of aggravation of disease or 
injury in combat by recipient of Combat Infantry Badge; fact 
of participation in combat not at issue); Sheets, 2 Vet. App. 
512 (documented combat infantryman entitled to benefit of 
evidentiary standard afforded combat veterans by section 
1154(b)).  Neither does Collette or Caluza hold that 
satisfactory lay evidence will establish that a claimant is a 
veteran of combat.  Rather, section 1154(b) cannot be applied 
until it is factually found that the claimant engaged in 
combat.  Cohen, 10 Vet. App. at 145; Zarycki v. Brown, 6 Vet. 
App. 91, 100 (1994); accord Irby v. Brown, 6 Vet. App. 132 
(1994); see also Ascherl v. Brown, 4 Vet. App. 371, 378 
(1993) (in case where further assistance required in 
developing claim for PTSD, readjudication shall include 
determination whether claimant is veteran of combat and hence 
whether section 1154(b) is applicable).  

Thus, the first matter for consideration is the sufficiency 
of the evidence to establish that the appellant is a veteran 
of combat with the enemy.  If so, his lay testimony, if 
satisfactory, and not rebutted, will prove the occurrence of 
a stressor.  See Collette, 82 F.3d 389.

If combat-veteran status is not established, the next 
question is whether other events alleged to have occurred and 
to have traumatized the appellant, although not while engaged 
in combat, are proven by credible probative evidence such as 
to permit the conclusion that it is at least as likely as not 
that the alleged events happened.  If so, entitlement to 
service connection for PTSD may be established based on a 
non-combat incurred stressor.  Where the appellant did not 
engage in combat with the enemy, his lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence, Cohen, 10 Vet. App. at 147, and 
not be contradicted by available service records.  Doran v. 
Brown, 6 Vet. App. 283, appeal dismissed, No. 94-7070 (Fed. 
Cir. May 6, 1994).

The Board here distinguishes between the impermissible 
evaluation of the probative value of a combat veteran's lay 
evidence in relation to other evidence to determine 
incurrence in combat of alleged events, Collette at 393, and 
determining the credibility of the appellant's alleged 
engagement in combat in light of all the evidence.  The Board 
here does the latter.

The appellant did not receive any awards or decorations 
consistent with combat service.  His testimony that he does 
not know why is not alone evidence to explain the lack of any 
such award.

The appellant's service personnel record shows he was 
assigned to an element of the 503rd Infantry, 173rd Airborne 
Brigade, elements of which were combat units according to the 
official history provided by USASCRUR.  To that extent, the 
official records do not contradict the appellant.  Doran, 6 
Vet. App. 283 (1994).  However, the official personnel 
records also show the appellant was assigned to Headquarters 
and Headquarters Company.  The history provided by the center 
is remarkable for the absence of any mention of combat 
operations by HHC or any element of HHC.  The combat 
operations reported are entirely by other elements of the 
173rd Airborne Brigade.  The summaries of operations include 
identification of elements down to the platoon level.  The 
appellant has been repeatedly asked for the most detailed 
unit designation he could provide, and he has never stated he 
was assigned to any unit but HHC.  Given the level of detail 
in the unit history, the absence of any combat operations by 
the appellant's unit of assignment amounts to contradictory 
official records as to his engagement in combat bearing in 
his credibility.

The appellant's testimony is uncorroborated as to the 
occurrence of the booby-trapped Vietnamese girl, the napalm 
bombing of civilians together with enemy personnel, the death 
by booby trap of the Vietnamese boy, the attack on LZ English 
in September or October 1969, and the wounding in action of 
C.G. are all uncorroborated.  Although the lack of a record 
of the wounding in action of C.G. is not a direct 
contradiction by official records, it is a contraindication 
that leaves the appellant's testimony uncorroborated as 
evidence he engaged in combat with the enemy.  The only 
attack on LZ English shown in the official history occurred 
two days after the appellant arrived at his next duty 
station.  If that was the attack he referenced in his 
testimony and in clinical interviews, he was not present, and 
the fact of it cannot establish him as a veteran of combat.

Significantly, the appellant has not provided statements by 
the individuals he identified in his testimony as witnesses 
to his treatment of the Vietnamese boy, nor has he provided 
VA the information necessary to seek statements, despite VA's 
request that he do so.  Thus, construing the event as 
occurring in combat for the purpose of analysis, his report 
is uncorroborated evidence of his participation in combat.

The Center reported that the appellant's duty as an aidman 
made it possible that he assisted with casualties.  That is 
insufficient evidence to establish he engaged in combat, 
because it does not say that any assistance with casualties 
was during combat with the enemy.

In sum, the whole evidence that the appellant engaged in 
combat with the enemy comprises his uncorroborated testimony.  
His status as a veteran of combat therefore depends upon the 
credibility of his testimony.  Whereas an opinion by a mental 
health professional based on post-service examination may not 
be used to establish the occurrence of a stressor, Cohen, 10 
Vet. App. at 145, it follows logically that such an opinion 
cannot establish that he is a veteran of combat.

The appellant's testimony is without credibility as to any of 
the incidents identified in the November 1997 psychology 
examination addendum as the combat-related stressors that 
precipitated PTSD.  Even though the psychologist reported the 
appellant had been consistent in relating the stressful 
events, there are numerous other inconsistencies in his 
testimony and reports to physicians that persuade the Board 
he is not a credible witness in his own behalf.

On consecutive days in November 1993, the appellant reported 
first one and then two tours of duty in Vietnam.  In the 
second November 1993 examination, he reported that the most 
traumatic events were losing many friends through mortar 
attacks and ambush fire.  In January 1994, he told a VA 
examiner that he was trained as a member of a Special Forces 
team.  He also told this examiner that he taught combat 
training upon his return from Vietnam, and that he got in 
trouble for making it too realistic.  He testified that he 
could not remember treating or seeing anyone killed that he 
could identify as being from his unit, i.e., company, 
platoon, hooch-mate, or anything.

The appellant's DA 20 shows he had basic infantry training, 
basic airborne training and advanced individual training as a 
medical corpsman; no Special Forces training is shown.  The 
personnel records show one tour in Vietnam, not two as he 
once reported.  His testimony that he could not remember the 
identity or unit of anyone he saw killed in action is 
inconsistent with his assertion on November 2, 1993, that his 
greatest trauma was the loss of many friends through mortar 
and ambush fire.  His post-Vietnam duties were ambulance 
driver, company aidman, radiotelephone operator, and 
rifleman; he had no assignment in combat training.  He 
misrepresented the reason he got in trouble; he was AWOL, 
disobeyed lawful orders, escaped custody, assaulted an 
officer, and broke restrictions; nothing in the official 
record suggests overzealousness in conducting training.  As 
ancillary evidence as to his credibility, a VA medical record 
of April 1994 shows manipulative and drug seeking behavior 
and such inconsistencies in information the appellant 
reported in seeking treatment that a clinician could not make 
a recommendation as to the appropriateness of the treatment 
sought without staff conference.

The appellant has shown a consistent pattern of 
misrepresentation of facts that renders his testimony 
incredible as to any specific fact not otherwise corroborated 
by objective evidence.  He has shown a consistent pattern of 
vagueness and obfuscation when requested to be specific on 
any detail of the who or when of events.  For example, it is 
incredible to the Board that he could not remember or 
recognize as members of his unit any of the allegedly many 
close friends he lost in combat.  The Board finds incredible 
that none of many close friends were of any unit of which he 
was a member, all the way up to the company level.  
Therefore, lacking credibility, his testimony does not 
establish he is a veteran of combat with the enemy.  The 
Board finds he is not a veteran of combat with the enemy.  
Consequently, the appellant is not entitled to the 
evidentiary benefit of section 1154(b), and he is not 
entitled to have his lay statements accepted as proof of the 
occurrence of a stressor without corroboration.  Cohen, 10 
Vet. App. at 146-47.  The appellant's lay testimony alone is 
lacking in credibility, and, as it requires further 
corroboration, none of the alleged combat-related stressors 
is established.

The next question is whether there is credible, probative 
evidence of the occurrence of a non-combat stressor to which 
the diagnosis of PTSD is linked by corroborating evidence.  
Standing alone, the appellant's uncorroborated testimony is 
insufficient to establish the occurrence of a non-combat 
stressor.  Id. at 147.  The November 1997 psychology report 
addendum identified two incidents as PTSD precipitating, 
combat-related stressors that reasonably could be deemed not 
to have occurred in combat, as the appellant did not ever 
actually describe the place or circumstances of either event.  
They are the booby-trap incidents involving the young girl 
and the 14 year old boy.  The appellant's testimony remains 
the only evidence those events occurred, and his testimony is 
not credible.  Thus, the doctor's reliance on these incidents 
for his diagnosis of PTSD notwithstanding, there is no 
credible evidence the events occurred.  Whereas the medical 
diagnosis standing alone is insufficient to establish service 
connection, Cohen, 10 Vet. App. at 147, the nexus between the 
diagnosis and the two booby trap incidents fails to establish 
service connection for PTSD based on either of the booby-trap 
incidents.

Notably, after reviewing the claims folder, including the 
appellant's several statements to examiners and his hearing 
testimony, the psychologist who wrote the November 1997 
addendum report did not identify the alleged shooting of 
C.G., or the treatment of wounded or bagging of a dead 
soldier at the 12th Evacuation Hospital as PTSD precipitating 
stressors.  Thus, as to those events, the evidence fails to 
establish two elements of a claim for PTSD.  There is neither 
credible evidence of the occurrence of the events, nor a 
medical nexus between the current diagnosis and the alleged 
events.

In sum, the clear preponderance of the evidence is against 
granting service connection for PTSD.  The mere assignment to 
the 173rd Airborne Infantry Brigade is not corroboration of 
the appellant's participation in combat.  The official record 
of his assignment to HHC, the absence of any evidence he was 
assigned to any unit shown by other evidence to have engaged 
in combat, the absence of evidence that any element of HHC 
engaged in combat, and the lack of any combat awards 
constitutes a record without official corroboration the 
appellant engaged in combat with the enemy.  For reasons 
stated above, the appellant's uncorroborated testimony lacks 
credibility and cannot establish him as a veteran of combat.  
Absent the benefits of the reduced evidentiary burden 
afforded by section 1154(b), the evidence of the occurrence 
of stressors to which diagnosing physicians have attributed 
the diagnosis of PTSD is insufficient to prove their 
occurrence.  The non-combat stressors, including any that 
could reasonably be deemed non-combat, are also not shown by 
credible evidence to have occurred.  The evidence of record 
as a whole does not establish even equipoise for and against 
the appellant's claim, and there is no reason to consider 
affording the appellant the benefit of the doubt.  See 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



- 21 -


